UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7853


MICHAEL SCOTT MCRAE,

                  Plaintiff - Appellant,

             v.

MICHAEL EASLEY; BOYD BENNETT; MICHAEL S. HAMDEN; NORTH
CAROLINA OFFICE OF INDIGENT DEFENSE SERVICE; H. L. JACKSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00353-GCM)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael Scott McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael    Scott    McRae    seeks    to    appeal   the    district

court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint

for failure to state a claim and the court’s order denying his

motions to amend and to appoint counsel.              We dismiss in part and

affirm in part.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).              This appeal period

is “mandatory and jurisdictional.”              Browder v. Dir., Dep’t of

Corr.,   434   U.S.   257,    264   (1978)   (quoting     United      States   v.

Robinson, 361 U.S. 220, 229 (1960)).

           The   district     court’s   order    dismissing     the   complaint

was entered on the docket on August 11, 2008.                   The notice of

appeal ∗ was filed, at the earliest, on October 3, 2008.                Because

McRae failed to file a timely notice of appeal or to obtain an



     ∗
       Although McRae did not mention specifically the order
dismissing the complaint in his notice of appeal, he attempts to
challenge that order in his informal appellate brief.        See
Smith v. Barry, 502 U.S. 244, 245 (1992) (holding that document
filed within appeal period and containing information required
by Fed. R. App. P. 3(c), is functional equivalent of notice of
appeal).



                                        2
extension or reopening of the appeal period, we dismiss this

portion of the appeal for lack of jurisdiction.

            Turning to the district court’s order denying McRae’s

motions    to   amend   and   to   appoint   counsel,    we    note    the   McRae

failed to challenge that order in his informal appellate brief.

Thus, McRae has waived appellate review of those issues.                      See

4th Cir. R. 34(b) (“The Court will limit its review to the

issues raised in the informal brief.”).             Accordingly, we affirm

the district court’s order.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in     the    materials

before    the   court   and   argument     would   not   aid    the    decisional

process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                       3